Citation Nr: 0820293	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-15 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to specially adapted housing or a home adaptation 
grant.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the veteran's claim for 
either specially adapted housing or a home adaptation grant.


FINDINGS OF FACT

1.  The veteran is service-connected for bilateral lower 
extremity peripheral neuropathy associated with diabetes 
mellitus type II with erectile dysfunction (ED), rated at 30 
percent disabling for each extremity; diabetes mellitus type 
II with ED, rated at 20 percent disabling; coronary artery 
disease associated with diabetes mellitus type II with ED, 
rated at 10 percent disabling; and hypertension associated 
with diabetes mellitus type II with ED, rated at 10 percent 
disabling.  His combined rating is 80 percent.  Individual 
unemployability has been granted as well as special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 30 C.F.R. § 
3.350(a) for loss of use of a creative organ.

2.  The veteran is shown to have the loss of use of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.

3.  The veteran requires the use of a cane or wheelchair or 
other assistance to ambulate.


CONCLUSION OF LAW

The criteria for specially adapted housing or special home 
adaptation grant have been met.  38 U.S.C.A. §§ 2101, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.809, 3.809a (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he is entitled to specially adapted 
housing or a special home adaptation grant.  He argues that 
his service-connected disabilities are sufficiently severe to 
meet the criteria for the benefits sought on appeal.

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2007).

The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809(a).

The record shows that the veteran is service-connected for 
bilateral lower extremity peripheral neuropathy associated 
with diabetes mellitus type II with erectile dysfunction 
(ED), rated at 30 percent disabling for each extremity; 
diabetes mellitus type II with ED, rated at 20 percent 
disabling; coronary artery disease associated with diabetes 
mellitus type II with ED, rated at 10 percent disabling; and 
hypertension associated with diabetes mellitus type II with 
ED, rated at 10 percent disabling.  His combined rating is 80 
percent.  

Individual unemployability has been granted as well as 
special monthly compensation under 38 U.S.C.A. § 1114(k) and 
30 C.F.R. § 3.350(a) for loss of use of a creative organ.

The veteran was afforded a VA examination of his feet in 
January 2006.  At the examination, the physician noted that 
the veteran had undergone surgery on both feet, including the 
fusion of his right great toe and surgery on the arches of 
both feet.  The examiner indicated that the veteran has had a 
nonhealing ulceration on the arch of the left foot for 
approximately 2 years, which was present at the time of the 
examination.  It was noted that the second great toe on the 
left foot had chronic onchymosis and a thick, calloused, 
scaling area that is constantly present.  The examiner also 
indicated that the right second toe is hammering and will 
require surgical repair.  The veteran also had a chronic 
nonhealing ulceration on the right first metatarsal head as 
well as constant pain and severe neuropathy in the feet.  

It was noted that because of the severe deformity of the 
feet, the veteran is unable to wear shoes and had not been 
able to wear shoes for at least six months prior to the exam.

The examiner noted the veteran's right knee disability.  The 
veteran rated the pain at 10 out of 10 and reported weakness, 
stiffness, swelling, heat, redness, instability, locking 
fatigue and lack of endurance in the knee.  He reported being 
able to walk only a couple of minutes before having to sit.  
The veteran complained of severe bilateral neuropathy causing 
weakness in the lower extremity.

During the physical exam, the examiner noted that the veteran 
walks with a cane and has an antalgic gait with poor balance.  
It was noted that the veteran needs assistance moving around 
the room if he is not using the cane.

VA outpatient treatment records dated March 2006 indicate 
that the veteran was referred and fitted for a wheelchair 
because he was at risk for falling.  The records indicate 
that the veteran will use the wheelchair primarily for longer 
distances outside of the home and that he uses a single point 
cane to travel short distances.  It was indicated that the 
veteran would generally be able to transfer himself in and 
out of the wheelchair independently.

Private medical records from Dr. Adishan, dated June 2005, 
indicate that the veteran has diabetic neuropathy 
necessitating the use of a cane for balance.  Records from 
July 2005 indicate that the veteran needs to be sedentary 
with his foot higher than his knee at all times.

Private medical records from Dr. Stemple, dated June 2004, 
indicate that the veteran requires handicapped accessible 
living arrangements, including a handicapped accessible 
bathroom and bathing facilities.

The Board has determined that the third criteria listed at 38 
C.F.R. § 3.809 are met, and that specially adapted housing is 
warranted. The veteran is shown to have limitations of his 
lower extremities that preclude locomotion without the aid of 
a cane or a wheelchair.  The medical records indicate that 
the veteran must use either the cane or wheelchair to 
ambulate due to his service connected medical conditions 
related to his diabetes mellitus type II.  

For example, the private medical records state that the 
veteran requires a cane for balance due to his bilateral 
neuropathy.  The VA examiner noted that the veteran requires 
assistance ambulating if he does not have his cane, and VA 
outpatient records indicate that the veteran needs a 
wheelchair to ambulate longer distances.  In addition, the 
veteran's private medical provider specifically stated that 
the veteran needed handicapped accessible living 
arrangements, and pointed out the need for accessible bathing 
facilities.  The Board therefore finds that the evidence is 
sufficient to show that the veteran has loss of use of both 
lower extremities such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  See 38 
C.F.R. § 3.809.  Accordingly, the claim is granted.

Because the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the veteran is precluded by regulations from 
receiving a special home adaptation grant. See 38 C.F.R. § 
3.809a. Essentially, since the veteran qualifies for 
assistance in the acquisition of specially adapted housing, 
home adaptations are included in the construction.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Entitlement to specially adapted housing is granted, subject 
to provisions governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


